Citation Nr: 0527157	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-12 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty in the Air Force from 
December 1954 to May 1976.  He died in June 1992, and the 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision.  In August 2004, the Board 
remanded the case to obtain additional treatment records 
relevant to the appellant's claims, including the records 
from the veteran's terminal hospital admission.

In the judgment of the Board, there is a further VA duty to 
assist the appellant in developing evidence pertinent to her 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Therefore, this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.  


REMAND

The appellant essentially contends that the cause of the 
veteran's death, amyotrophic lateral sclerosis, resulted from 
his exposure to Agent Orange while stationed in Vietnam, as 
well as environmental agents to which he was exposed while 
stationed on the island of Guam.

The Certificate of Death for the veteran shows that he died 
in June 1992, at the age of 54; the immediate cause of death 
was listed as amyotrophic lateral sclerosis; approximate 
interval between onset and death was one year.  The 
certificate of death also indicates that the veteran was 
hospitalized at Baptist Medical Center in Montclair on an 
inpatient basis at the time of his death.

In its August 2004 remand, the Board instructed the RO to 
obtain records from the veteran's terminal hospitalization at 
Baptist Medical Center.  Upon review of the claims file, it 
appears that records from 1991 were associated with the 
claims file, but there are still no records in the claims 
file pertaining to his terminal hospitalization in 1992.  
There is also no indication in the claims file that the 
terminal hospital records are unavailable.  The Court has 
held that a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
records from the veteran's terminal hospital records are 
relevant to the appellant's claims, additional efforts should 
be undertaken to obtain these records as part of the VA's 
duty to assist the appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Accordingly, the case is remanded for the following action:  

1.  After securing the necessary release, 
the RO should obtain complete records 
reflecting the veteran's terminal 
hospitalization at Baptist Medical Center 
in Montclair and from the physicians 
associated with his care, if the hospital 
cannot provide complete records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


